SUMMARY ORDER
Appellant Kevin Watkins, pro se, appeals from an August 15, 2006 judgment of the United States District Court for the Eastern District of New York (Trager, J.) granting summary judgment to appellee United States Postal Service, and dismissing appellant’s claims. We presume the parties’ familiarity with the facts and procedural history of the case.
This Court reviews a district court’s grant of summary judgment de novo. New York v. Nat’l Serv. Indus., 460 F.3d 201, 206 (2d Cir.2006). “[Sjummary judgment is appropriate where there exists no genuine issue of material fact and, based on the undisputed facts, the moving party is entitled to judgment as a matter of law.” D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir.1998); see also Fed. R.Civ.P. 56(c).
Having reviewed the record, we agree with the district court that the appellee did not improperly withhold any documents responsive to the appellant’s Freedom of Information Act request. For the reasons stated by the district court, we conclude that there are no genuine issues of material fact warranting a trial on appellant’s claims, and such claims are without merit. Therefore, we hold that appellant’s claims were properly dismissed.
Accordingly, the judgment of the district court is affirmed.